Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendants (David Wayne Schamens and Piliana Moses Schamens) on the 15th of December 2016 in this matter pursuant to G.S. 7A-30, and the motion to dismiss *588the appeal for lack of substantial constitutional question filed by the Plaintiff, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 1st of March 2018."